                Case 21-10474-MFW               Doc 273    Filed 04/07/21     Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------ x
In re                                                 :          Chapter 11

ALAMO DRAFTHOUSE CINEMAS                             :           Case No. 21-10474 (MFW)
HOLDINGS, LLC, et al.
                                                      :
                  Debtors.                                       (Jointly Administered)
------------------------------------------------------ x

               30 WEST PERSHING, LLC, OBJECTION TO CONDITIONAL
                 ASSUMPTION AND PROPOSED CURE AMOUNT WITH
             RESPECT TO NON-RESIDENTIAL LEASES OF REAL PROPERTY

        30 WEST PERSHING, LLC ("30 West"), lessor of two unexpired leases of non-residential

real estate to two of the captioned Debtors, files this objection to the conditional assumption,

assurance of performance of such lease, and cure amount proposed by the captioned Debtors, as

insufficient secure approval of assumption pursuant to 11 U.S.C. § 365(b), in support of which 30

West states:

                        Lease for Mission Theater, San Francisco, California

        1.       30 West is lessor to Alamo Mission, LLC ("Mission"), a debtor-in-possession in

the captioned cases, pursuant to that certain Lease dated August 21, 2013, of non-residential real

estate (the "Mission Lease"), attached as Exhibit 1 to Declaration of Johnna Davis (the "Davis

Decl."), ¶¶ 1-3, attached hereto as Exhibit A.

        2.       The monthly rent under the Mission Lease is due on the first day of each month.

Mission Lease, § 5.2.

        3.       The unpaid monthly rent due under the Mission Lease was $111,663.46 for the

months of April 2021 through December 2021. Second Amendment to Lease dated November 21,
              Case 21-10474-MFW          Doc 273     Filed 04/07/21      Page 2 of 5




2014, § 1(b). See Exhibit 2 to Davis Decl., ¶ 4. The unpaid monthly rent for the months from and

after January 2021 is $122,829.81. See Exhibit 3 to Davis Decl., ¶ 5.

       4.      Mission commenced its Chapter 11 bankruptcy case on March 3, 2021. Case No.

21-10484, Doc. 1.

       5.      Debtors state that Mission is in default of monetary obligations under the Mission

Lease in the sum of $1,262,517.52, as of March 17, 2021. See Notice of Possible Assumption and

Assignment and Cure Amounts with Respect to Executory Contracts and Unexpired Leases of the

Debtors (the "Assumption Notice"), Doc. No. 102-1.

       6.      However, the correct figure for the sum to cure the monetary defaults on that date

was $1,373,460.57 and will increase on April 1, 2021, to $1,496,290.38 if the monthly rent due on

that date is not paid. The itemization of the cure amount is reported on Exhibit 4 to Davis Decl.,

¶ 6. The defaults will increase on the Mission Lease if Debtors do not pay real estate taxes that

become due on April 12, 2021, in the sum of $126,035.94. See Exhibit 5 to Davis Decl., ¶ 7.

                         Lease for Lakeline Theater in Austin, Texas

       7.      30 West is lessor to Alamo Lakeline, LLC ("Lakeline"), a debtor-in-possession in

the captioned cases, pursuant to that certain Lease dated September 17, 2012, of non-residential

real estate (the "Lakeline Lease"). See Exhibit 6 to Davis Decl., ¶ 8.

       8.      The monthly rent under the Lakeline Lease is due on the first day of each month.

Lakeline Lease, § 5.2.

       9.      The unpaid monthly rent due under the Mission Lease was $84,777.00 from and

after April 2020. First Amendment to Lease dated May 30, 2013, § 1(b). See Exhibit 7 and Exhibit

8 to Davis Decl., ¶¶ 9 & 10.
             Case 21-10474-MFW          Doc 273      Filed 04/07/21     Page 3 of 5




       10.     Lakeline commenced its Chapter 11 bankruptcy case on March 3, 2021. Case No.

21-10506, Doc. 1.

       11.     Debtors state that Lakeline is in default of monetary obligations under the Lakeline

Lease in the sum of $895,061.06, as of March 17, 2021. See Assumption Notice.

       12.     However, the correct figure for the sum to cure the rent defaults on that date was

$971,633.83 and will increase on April 1, 2021, to $1,056,410.83 if the monthly rent due on that

date is not paid. The itemization of the cure amount is reported on Exhibit 4 to Davis Decl., ¶ 7.

In addition, Lakeline has failed to pay common area maintenance charges of $46,466.39 through

March 1, 2021, which will increase by at least $6,496.00 if not paid when due on April 1, 2021.

See Exhibit 9 & Exhibit 10 to Davis Decl., ¶¶ 11 & 12.

                        Debtor Notice of Possible Assumption of Lease

       13      Mission and Lakeline each seek to possibly assume the Mission Lease and Lakeline

Lease (collectively, the "Leases"), respectively, if the Leases are selected by a purchaser for

assignment and propose the foregoing cure amounts. Assumption Notice, Doc. 102, at 2.

                          Defaults Under Lease That Must Be Cured

       14.     Instead, Mission and Lakeline must pay the sums set forth above by 30 West to

cure the monetary defaults on each of the Leases, respectively, and 30 West objects to assertion of

the incorrect figures proposed by the Debtors as sufficient to cure those defaults on the date of

actual assumption. 11 U.S.C. § 365(b)(1)(A).

                            Payment of Compensation for Default

       15.     30 West has suffered actual pecuniary loss as a result of the monetary defaults of

Mission and Lakeline on their respective Leases in the form of attorneys' fees to address the

defaults and enforce 30 West's rights under the Leases. Davis Decl., ¶ 13. 30 West objects to
               Case 21-10474-MFW          Doc 273      Filed 04/07/21     Page 4 of 5




assumption of either Lease unless 30 West is compensated for such losses on each such Lease. 11

U.S.C. § 365(b)(1)(B).

             Sufficient Evidence of Adequate Assurance of Performance by Debtors

       16.      30 West further objects to entry of any order approving assumption of each of the

Leases without sufficient evidence establishing adequate assurance of future performance by

Mission or Lakeline, respectively. 11 U.S.C. § 365(b)(1)(C).

         Sufficient Evidence of Adequate Assurance of Performance by Assignee(s)

       17.      Debtors indicate that assumption will occur if the Leases are selected for acquisition

by an asset purchaser from Debtors. Assumption Notice at 1. Both leases prohibit assignment

absent certain circumstances specified in Article 10 of each Lease. 30 West does not consent to

such assignment of either Lease. Davis Decl., ¶ 14. 30 West thus further objects to assumption

and assignment without sufficient evidence establishing adequate assurance of future performance

by any such assignee. 11 U.S.C. § 365(f)(2)(B).

       WHEREFORE, 30 West objects to approval of any request for assumption or assignment

of each Lease absent compliance with the foregoing requirements of the Bankruptcy Code.

Date: April 7, 2021                            McCARTER & ENGLISH LLP
      Wilmington, DE
                                               /s/ Kate R. Buck
                                               Kate R. Buck. (No. 5140)
                                               Shannon D. Humiston (No. 5740)
                                               405 North King Street, 8th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 984-6300
                                               Facsimile: (302) 984-6399
                                               Email: kbuck@mccarter.com
                                                       shumiston@mccarter.com

                                               -and-
Case 21-10474-MFW   Doc 273   Filed 04/07/21    Page 5 of 5




                       Mark S. Carder (admitted pro hac vice)
                       STINSON LLP
                       1201 Walnut Street, Suite 2900
                       Kansas City, MO 64106-2150
                       Phone: (816) 842-8600
                       Email: mark.carder@stinson.com

                       Attorneys for 30 West Pershing, LLC
